Citation Nr: 0730524	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  03-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, as secondary to the service-connected left salpingo-
oophorectomy.

2.  Entitlement to a compensable rating for left salpingo-
oophorectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from September 1966 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision that granted 
service connection for a left salpingo-oophorectomy and 
assigned a noncompensable rating, effective from April 1, 
1999, and a June 2001 rating decision that denied service 
connection for coronary artery disease.  This appeal was 
remanded in October 2004 for additional evidentiary 
development and has now been returned to the Board for 
further appellate action.


FINDINGS OF FACT

1.  The veteran's left ovary was removed in March 1967; her 
right ovary has not been removed.

2.  The veteran did not have coronary artery disease during 
military service or within one year after her discharge from 
military service.

3.  The veteran does not have coronary artery disease that is 
due, in whole or in part, to her service-connected left 
salpingo-oopherectomy.


CONCLUSION OF LAW

1.  The criteria for service connection for coronary artery 
disease, claimed as due to left salpingo-oopherectomy, have 
not been met.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).

2.  The criteria for a compensable disability evaluation for 
left salpingo-oopherectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.116, Diagnostic Code 7619 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evaluation of Service-Connected Left Salpingo-Oophorectomy

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In cases involving the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disorder, separate ratings may be assigned (at the 
time of the initial rating) for separate periods of time 
based on the facts found.  This practice is known as 
"staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

In this case, the veteran underwent a left salpingo-
oopherectomy during service in March 1967.  The veteran has 
appealed the rating decision that granted service connection 
and assigned a noncompensable disability evaluation for left 
salpingo-oopherectomy from the date of the claim in April 
1999.  The disability is evaluated under 38 C.F.R. § 4.116, 
Diagnostic Code 7619.  This diagnostic code provides for a 
100 percent rating for three months after removal of an 
ovary.  Thereafter, complete removal of both ovaries is rated 
30 percent disabling.  Removal of one with or without partial 
removal of the other is rated as noncompensable.  

The record documents removal of the left ovary in March 1967.  
The right ovary was visualized on VA transvaginal ultrasound 
in September 2000, but the ovaries were not visualized on 
ultrasound in November 2002.  Nonetheless, there is no 
evidence of record of removal of the right ovary.  In the 
December 2005 addendum to the August 2005 VA examination, the 
examiner specifically noted no evidence of right ovary 
removal.  In the absence of right ovary removal, the removal 
of the left ovary alone supports only a noncompensable 
disability evaluation under Diagnostic Code 7619.  The 
veteran is, however, receiving special monthly compensation 
for loss of a creative organ, effective from the date of 
claim in April 1999.  Thus, she is receiving some 
compensation for the removal of her left ovary.

Service Connection for Coronary Artery Disease

Service connection will be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Disorders diagnosed after discharge will 
still be service connected if all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  Certain other chronic diseases will be 
presumed to have been incurred in service if they become 
manifest to a degree of ten percent or more within three 
years of separation from service (tuberculosis) or within 
seven years of separation from service (multiple sclerosis).  
38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

A disorder will be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumption period, and that the veteran still has the same 
disorder.  With chronic disease shown as such in service (or 
within the presumptive period under Section 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  A determination as to whether medical evidence 
is needed to demonstrate that a veteran presently has the 
same condition he or she had in service or during a 
presumption period, or whether lay evidence will suffice, 
depends on the nature of the veteran's present condition 
(e.g., whether the veteran's present condition is of a type 
that requires medical expertise to identify it as the same 
condition as that in service or during a presumption period, 
or whether it can be so identified by lay observation).  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

If the disorder is not chronic, it will still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Except as provided in 38 C.F.R. § 3.300(c), pertaining to 
secondary service connection for ischemic heart disease or 
other cardiovascular disease based on the effects of tobacco 
products, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (as in effect before and 
after October 10, 2006).

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease, will be service connected.  However, VA 
will not concede that a non-service-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities and determine the extent 
of aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. 
§ 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 
52744-52747 (Sept. 7, 2006).

The addition of 38 C.F.R. § 3.310(b) effective as of October 
10, 2006, does not affect the consideration or the outcome of 
this case.  This new paragraph was added to implement a 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in the case of Allen v. Brown, 7 Vet. App. 439 
(1995).  The holding in that case has been binding on VA 
since it was issued in 1995.  Thus, the regulatory provisions 
added by 38 C.F.R. § 3.310(b) simply conform VA regulations 
to the court's decision, the holding of which has been 
applicable during the entire period of this appeal.

It is important to note that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which holds 
that a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  

The record does contain treatment records that refer to the 
veteran's coronary artery disease, e.g., records obtained 
from the Social Security Administration.  In this case, the 
veteran does not contend, and the record does not show, that 
she developed coronary artery disease during her active 
military service.  Nor does the record show that she 
developed arteriosclerosis or cardiovascular-renal disease, 
including hypertension, within one year of her separation 
from service in August 1967, such that service connection 
could be presumed under 38 U.S.C.A. §§ 1101(3), 1112(a) and 
38 C.F.R. §§ 3.307(a), 3.309(a).  

Rather, the veteran primarily contends that she has developed 
coronary artery disease as a result of her left salpingo-
oopherectomy.  To support her claim, she has submitted copies 
of material from the internet.  On article refers to the 
belief that cardiovascular disease is more prevalent in women 
with polycystic ovary syndrome (PCOS), and the significant 
increase in risk of myocardial infarction in such women.  
Another is a summary of a study of women having coronary 
angiography - excluding women who had had bilateral 
oopherectomies - in which those with more extensive coronary 
artery disease were more likely to have polycystic ovaries.  
Another article, discussing treatment options for women with 
genetic mutations known to place a woman at high risk for 
developing breast or ovarian cancers, contained the 
statement, highlighted by the veteran or her representative, 
that "Ovary removal stops production of estrogen, a hormone 
that protects women against heart disease . . . ."

The evidence against a nexus between the veteran's service-
connected coronary artery disease and her left salpingo-
oopherectomy include the report of an October 2002 VA 
examination by a nurse practitioner, which states that it is 
unlikely that the veteran's coronary artery disease is 
secondary to her left salpingo-oopherectomy.  The examiner 
stated that, although some studies may indicate that women 
with polycystic ovaries have increased coronary artery 
disease, no causal relationship has been conclusively noted, 
especially since it is difficult to isolate the possible 
effect of PCOS from other risk factors.  Similarly, the 
December 2005 addendum to the August 2005 VA examination by a 
physician noted the veteran's continuation of menses after 
her left salpingo-oopherectomy, and her subsequent 
pregnancies, and concluded that there is no evidence in the 
claims folder to indicate that the salpingo-oopherectomy was 
in any way contributory to her coronary artery disease.

When weighing the generalized information from the internet 
with the opinions based on consideration of this veteran's 
medical records, the Board gives greater weight to the 
opinions based on the veteran's medical records.  In this 
case, the treatise evidence, standing alone, does not discuss 
generic relationships with a degree of certainty such that it 
supports a grant of service connection.   Cf. Wallin v. West, 
11 Vet. App. 509, 514 (1998)(treatise evidence, standing 
alone, discusses generic relationships with a degree of 
certainty such that there is at least plausible causality 
based on objective facts so as to present a well-grounded 
claim).  In the absence of competent medical evidence showing 
a link between the veteran's left salpingo-oopherectomy in 
1967 and current coronary artery disease, the Board concludes 
that the evidence does not support a grant of service 
connection for coronary artery disease.

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   


In this case, concerning the evaluation of the left salpingo-
oopherectomy, the veteran's service-connection claim was 
filed before the current notice requirements became effective 
in November 2000.  The Board notes that VAOPGCPREC 8-2003 
held that, if, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue. 

Here, after the veteran filed her notice of disagreement with 
the initial disability evaluation, she was given the text of 
38 C.F.R. § 3.159 and of Diagnostic Code 7619 in the February 
2003 statement of the case (SOC).  She was given specific 
notice of what the evidence must show for an increased 
evaluation, what evidence she should provide, and what 
evidence VA would obtain, and was asked to provide pertinent 
evidence in her possession, in a November 2004 letter, issued 
before the January 2006 supplemental SOC.  The Board 
concludes that the notice requirements of Section 5103(a) 
have been met.  Because the veteran has had an opportunity to 
participate fully in her appeal, the Board finds no prejudice 
to the appellant in the timing of the notice in this 
instance.

Concerning the claim for service connection filed in December 
2000, the veteran was given the appropriate notice by letter 
in April 2001, as well as in the letter in November 2004.  
Because the April 2001 letter preceded the June 2001 rating 
decision that denied service connection, the Board finds no 
prejudice to the appellant in the timing of the notice.

The Board acknowledges that the veteran has not received the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The claims folder 
was returned to the Board contemporaneously with the issuance 
of the holding in Dingess, such that the RO did not have an 
opportunity to provide her with this specific notice.  
Nonetheless, the Board finds no prejudice to the appellant.  
The claim for service connection for left salpingo-
oopherectomy was substantiated, and she appealed the initial 
disability evaluation assigned.  As for the claim for service 
connection for coronary artery disease, there is no issue 
concerning the effective date or degree of disability, as 
that claim has been denied.  Consequently, no prejudice 
accrues to the claimant in this instance.  

The Board also concludes that VA has met its duty to assist 
the claimant in substantiating her claims.  It has obtained 
her service medical records, VA treatment records, and 
records from the Social Security Administration.  It has 
obtained any private records that she has identified.  She 
has also been given VA examinations in connection with these 
claims.  The record does not suggest that there is 
additional, pertinent, available  evidence that has not been 
obtained.


ORDER

Service connection for coronary artery disease, claimed as 
secondary to the service-connected left salpingo-
oophorectomy, is denied.

A compensable rating for left salpingo-oophorectomy is 
denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


